DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/892,464, filed on 02/09/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 15, 17 are objected to because of the following informalities: 
Claim 15 (lines 5-6), claim 17 (line 2), “a planar view” should be changed to --the planar view--.
Claims 17-18 are objected as being dependent from claim 15.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,681,256. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

The similar limitations of claim 1 of U.S. Patent No. 10,681,256 and limitations of claim 1 and claim 16 of the instant application is compared as shown in the table below.

INSTANT APPLICATION
U.S. PATENT No. 10,681,256
1.    A through-hole electrode substrate comprising a glass substrate having a first surface and a second surface opposite to the first surface, the glass substrate being light-transmissive and having a plurality of first through-holes penetrating from the first surface to the second surface, the plurality of first through-holes being provided outside of a rectangular region so as to surround the rectangular region.

         an interposer substrate having a first surface and a second surface opposite to the first surface, the interposer substrate being light-transmissive and having a plurality of through-holes;  
          an image sensor located to face one of the first surface and the second surface of the interposer substrate, the image sensor having a light receiving surface on a side of the interposer substrate, a plurality of photoelectric conversion elements being located at the light receiving surface, the image sensor being connected with an external circuit via electrodes provided in the plurality of through-holes;  
          a lens unit located to face one of the first surface and the second surface of the interposer substrate;  and 
           a light absorption layer, 
           wherein the plurality of through-holes are not provided in an area of the interposer substrate where the plurality of photoelectric conversion elements overlap in a plan view, 
           the light absorption layer continuously covers a part of the first surface, a side surface of the interposer substrate, a part of the second surface, and a side wall of at least one of the plurality of through-holes, and 

 
an image sensor and a lens introducing a light to the image sensor, the interposer comprising:
            a substrate having a first surface and a second surface opposite to the first surface, the substrate being light-transmissive and having a plurality of first through-holes penetrating from the first surface to the second surface; and
             a through electrode provided in at least one of the plurality of first through-holes, the through electrode being electrically connected to the image sensor;
            wherein the plurality of first through-holes do not overlap with a light receiving surface of the image sensor in a planar view.
1.      An image sensor module, comprising: 
         an interposer substrate having a first surface and a second surface opposite to the first surface, the interposer substrate being light-transmissive and having a plurality of through-holes;  
          an image sensor located to face one of the first surface and the second surface of the interposer substrate, the image sensor having a light receiving surface on a side of the interposer substrate, a plurality of photoelectric conversion elements being located at the light receiving surface, the image sensor being connected with an external circuit via electrodes provided in the plurality of through-holes;  
          a lens unit located to face one of the first surface and the second surface of the interposer substrate;  and 
           a light absorption layer, 
           wherein the plurality of through-holes are not provided in an area of the interposer substrate where the plurality of photoelectric conversion elements overlap in a plan view, 
           the light absorption layer continuously covers a part of the first surface, a side surface of the interposer substrate, a part of the second surface, and a side wall of at least one of the plurality of through-holes, and 
          no light absorption layer is provided on the area of the interposer substrate. 
 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not 

Claim 3 recites limitation “the plurality of first through-holes provided along the first side and the third side are arranged in a plurality of first column-shape, each of the plurality of first column-shape extending to the first direction, the plurality of first column-shape being adjacent in the second direction, and one of the plurality of first through-holes in a first column of the plurality of first column-shape is arranged between adjacent two of the plurality of first through-holes in a second column of the plurality of first column-shape in the first direction, the second column being adjacent to the first column,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification fails to specifically describe the support for limitation “the plurality of first through-holes provided along the first side and the third side are arranged in a plurality of first column-shape, each of the plurality of first column-shape extending to the first direction, the plurality of first column-shape being adjacent in the second direction, and one of the plurality of first through-holes in a first column of the plurality of first column-shape is arranged between adjacent two of the plurality of first through-holes in a second column of the plurality of first column-shape in the first direction, the second column being adjacent to the first column.”

Claim 4 recites limitation “the plurality of first through-holes provided along the second side and the fourth side are arranged in a plurality of second column-shape, each of the plurality of second column-shape extending to the second direction, the plurality of second column-shape being adjacent in the first direction, and one of the plurality of first through-holes in a third column of the plurality of second column-shape is arranged between adjacent two of the plurality of first through-holes in a fourth 
The specification fails to specifically describe the support for limitation “the plurality of first through-holes provided along the second side and the fourth side are arranged in a plurality of second column-shape, each of the plurality of second column-shape extending to the second direction, the plurality of second column-shape being adjacent in the first direction, and one of the plurality of first through-holes in a third column of the plurality of second column-shape is arranged between adjacent two of the plurality of first through-holes in a fourth column of the plurality of second column-shape in the second direction, the fourth column being adjacent to the third column.”

Claim 4 is rejected as being dependent from claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2011/0043686).
Regarding claim 1, Chang discloses a through-hole electrode substrate comprising a glass substrate (transparent plate 12, figures 1-2, paragraphs [0011]-[0014]) having a first surface (second surface 122, figures 1-2, paragraphs [0011]-[0024]) and a second surface (first surface 121, figures 1-2, paragraphs [0011]-[0024]) opposite to the first surface, the glass substrate being light-transmissive (transparent plate 12 is made of transparent material such as glass, figures 1-2, paragraphs [0011]-[0014]) and having a plurality of first through-holes (electrical conductive poles 13 surround the image sensor 16, figures 1-2, paragraphs [0011]-[0024]) penetrating from the first surface to the second surface, the plurality of first through-holes being provided outside of a rectangular region so as to surround the rectangular region.

Regarding claim 16, Chang discloses an interposer (transparent plate 12, figures 1-2, paragraph [0011]) used for an image sensor module (camera module 100, figures 1-2, paragraph [0011]) having an image sensor (image sensor 16, figures 1-2, paragraphs [0011]-[0024]) and a lens (lens module 20, figures 1-2, paragraphs [0011]-[0024]) introducing a light to the image sensor, the interposer comprising: 
a substrate (transparent plate 12, figures 1-2, paragraph [0011]) having a first surface (second surface 122, figures 1-2, paragraphs [0011]-[0024]) and a second surface (first surface 121, figures 1-2, paragraphs [0011]-[0024]) opposite to the first surface, the substrate being light-transmissive and having a plurality of first through-holes penetrating from the first surface to the second surface (four holes for four electrical conductive poles 13 inserted in, figures 1-2, paragraphs [0011]-[0024]);
a through electrode (electrical conductive poles 13, figures 1-2, paragraphs [0011]-[0024]) provided in at least one of the plurality of first through-holes, the through electrode being electrically .

Claims 1, 2, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUJII et al. (US 2010/0148294).
Regarding claim 1, FUJII et al. discloses a through-hole electrode substrate comprising a glass substrate (transparent cover 21, figures 8-9, 13-14, paragraphs [0057]-[0063]) having a first surface (top surface of transparent cover 21, figures 8-9, 13-14) and a second surface (bottom surface of transparent cover 21, figures 8-9, 13-14) opposite to the first surface, the glass substrate being light-transmissive (transparent plate 12 is made of glass, figures 8-9, 13-14, paragraphs [0057]-[0063]) and having a plurality of first through-holes (plurality of through-holes 28, figures 8-9, 13-14, paragraphs [0057]-[0063]) penetrating from the first surface to the second surface, the plurality of first through-holes being provided outside of a rectangular region so as to surround the rectangular region (plurality of through-holes 28 are located surround light receiving section 1, figures 8-9, 13-14, paragraphs [0057]-[0063]).

Regarding claim 2, FUJII et al. discloses wherein the plurality of first through-holes are provided along each of four sides of the rectangular region (figures 8-9, 13-14).

Regarding claim 16, FUJII discloses an interposer (transparent cover 21, figures 8-9, 13-14, paragraphs [0057]-[0063]) used for an image sensor module (8-9, 13-14, paragraph [0011]) having an image sensor (image sensor, 8-9, 13-14, paragraphs [0054]-[0063]) and a lens (included in camera using optical device, paragraph [0002]) introducing a light to the image sensor, the interposer comprising: 

a through electrode (first electrodes 26 and second electrodes 9 are electrically connected together by pillar-shaped conductive bodies 27, figures 8-9, 13-14, paragraphs [0057]-[0063]) provided in at least one of the plurality of first through-holes, the through electrode being electrically connected to the image sensor (figures 8-9, 13-14, paragraphs [0057]-[0063]); wherein the plurality of first through-holes do not overlap with a light receiving surface of the image sensor in a planar view (figures 8-9, 13-14, paragraphs [0057]-[0063]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2011/0043686) in view of Inada et al. (US 2012/0163020).
Regarding claim 13, Chang discloses a through electrode electrical conductive poles 13, figures 1-2, paragraphs [0011]-[0024] provided in at least one of the plurality of first through-holes, the through electrode connected to a first wiring ( conductive pads 14, figures 1-2, paragraphs [0011]-[0012]) on the first surface.
Chang fails to disclose a light absorption layer provided between an inner-wall of the at least one of the plurality of first through-holes and the through electrode, the light absorption layer including a black resin.
However, Inada et al. discloses a light absorption layer (light-blocking adhesive layer 14 is formed along the inner wall surface of the through slit 13C, figures 1A-1B, paragraphs [0097]-[0105]) provided between an inner-wall of the at least one of the plurality of first through-holes and the through electrode, the light absorption layer including a black resin (light-blocking adhesive layer 14B consists of a light-blocking resin material with black color or dark color, paragraphs [0104]-[0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Chang by the teaching of Inada et al. in order to block light from entering the circuit area.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2011/0043686) in view of Kwon et al. (7,948,555).
Regarding claim 14, Chang discloses a through electrode electrical conductive poles 13, figures 1-2, paragraphs [0011]-[0024] provided in at least one of the plurality of first through-holes, the through electrode connected to a first wiring ( conductive pads 14, figures 1-2, paragraphs [0011]-[0012]) on the first surface.

However, Kwon et al. discloses a light absorption layer (light blocking layer  210a, figure 1, column 3, line 57 – column 4, line 11) provided between the first surface and the first wiring, the light absorption layer including a metal (column 4, lines 1-11); wherein a part of the light absorption layer is exposed from the first wiring (see figure 1), and the light absorption layer is electrically separated from the first wiring (see figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Chang by the teaching of Kwon et al. in order to block light from entering the circuit area (column 1, lines 40-43).

Allowable Subject Matter
Claims 5-12, 15, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang et al. (US 7,701,044).
Minamio et al. (US 2007/0029582).
Yamano (US 2006/0096781).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/12/2021